DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered. 

Status of Claims
This office action is in response to amendments entered on March 29, 2021 for the patent application 15/746,438 filed on January 22, 2018. Claims 1-54 are cancelled. Claims 55-74 are new. Claims 55-74 are pending. The first office action of April 10, 2020 and second office action of September 30, 2020 is fully incorporated by reference into this Non-Final Office Action.

Claim Objections
Claims 59-60 are objected to because of the following informalities: typographical errors. 
Claim 59 recites limitations “a equation editor”  and “a equation.” These limitations are lacking the proper article “an.” The Examiner reasonably believes these are typographical errors. For the purpose of examination, the Examiner will interpret the claim limitation as follows: “[[a]] an equation editor”  and “[[a]] an equation.” Appropriate correction is required. Claim 60 is also objected to based on its respective dependency to claim 59.


Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 55-74 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 55, and substantially similar limitations in claims 62 and 69, recites the limitation “a constraint editor user interface.” Specifically, the limitation is used in the following context: “obtaining, by the computing device in a constraint editor user interface, definition of one or more constraints associated with one or more of the variables based on one or more user inputs.” In neither case, the limitation of “a constraint editor user interface,” nor the context of “obtaining, by the computing device in a constraint editor user interface, definition of one or more constraints associated with one or more of the variables based on one or more user inputs” is adequately described in the specification as originally filed. As such, the claims are reasonably rejected under a theory of new matter. Therefore, claims 55, 62 and 69 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 56-61, 63-68 and 70-74 are also rejected under 35 U.S.C. § 112(a), based on their respective dependencies to claim 55, 62 or 69.
 
Rejections under 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 55-74 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 55, and substantially similar limitations in claims 62 and 69, recites the limitation “the computing device.” The limitation is not properly introduced in claim 55, 62 or 69, respectively. As such, the limitation is lacking antecedent basis. Therefore, claims 55, 62 and 69 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 56-61, 63-68 and 70-74 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 55, 62 or 69.

Claim 55, and substantially similar limitations in claims 62 and 69, recites the limitations “the variables” and “one or more of the variables.” The limitation “a plurality of variables” is originally introduced in claims 55, 62 and 69, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the plurality of variables” and “one or more of the plurality of variables”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 55, 62 or 69. Therefore, claims 55, 62 and 69 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 56-61, 63-68 and 70-74 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 55, 62 or 69.

Claim 55, and substantially similar limitations in claims 62 and 69, recites the limitations “one or more user inputs.” The limitation is previously introduced in claims 55, 62 and 69, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the one or more user inputs”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 55, 62 or 69. Therefore, claims 55, 62 and 69 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 56-61, 63-68 and 70-74 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 55, 62 or 69.
“the image editor” and “the variable editor.” The limitations “an image editor user interface” and “a variable editor user interface” are originally introduced in claims 55, 62 and 69, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the image editor user interface” and “the variable editor user interface”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 55, 62 or 69. Therefore, claims 55, 62 and 69 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 56-61, 63-68 and 70-74 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 55, 62 or 69.

Claim 55, and substantially similar limitations in claims 56-57, 62-64 and 69-71, recites the limitations “one or more of the nodes.” The limitation “a plurality of nodes” is previously introduced in claims 55, 62 and 69, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “one or more of the plurality of nodes”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 55, 62 or 69. Therefore, claims 55-57, 62-64 and 69-71 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 56-61, 63-68 and 70-74 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 55, 62 or 69.

Claims 56, 63 and 70 recite the limitation “wherein the second level of nodes are more remotely related to the updated variable than the first level of nodes.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation “more remotely related” fails to specify a degree of “relation” such that one of ordinary skill in the art can 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 55-74 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 55 is directed to “a method” (i.e. a process), claim 62 is directed to “a system (i.e. a machine), and claim 69 is directed to “a non-transitory computer-readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of  “generating a problem statement,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Because the claims are reasonably understood as “mental processes,” they require the following limitations: “obtaining a plurality of variables associated with the problem statement based on one or more user inputs; obtaining definition of one or more constraints associated with one or more of the variables based on one or more user inputs; obtaining one or more user inputs associated with a plurality of properties of an image associated with the problem statement, wherein one or more of the properties are controlled by one or more of the variables and the image associated with the problem statement comprises a plurality of nodes; generating the image associated with the problem statement; obtaining an update to one of the variables; and updating one or more of the nodes related to the updated variable based on at least one of the one or more constraints.” These limitations simply describe a process of data gathering and manipulation, which is “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “the computing device,” “a variable editor user interface,” “a constraint editor user interface,” “an image editor user interface,” “a processor,” “a non-transitory computer-readable storage medium” and “instructions,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “generating a problem statement,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “the computing device,” “a variable editor user interface,” “a constraint editor user interface,” “an image editor user interface,” “a processor,” “a non-transitory computer-readable storage medium” and “instructions,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 56-61, 63-68 and 70-74 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 56-61, 63-68 and 70-74 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 55, 62 or 69. Therefore, claims 55-74 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Response to Arguments
The Applicant’s arguments filed on March 29, 2021 related to claims 35-54 are not fully considered, because claims 35- 54 are cancelled. As such, any arguments with regard to cancelled claims are deemed as moot. Also, arguments related to claims 55-74 are also not fully considered, because claims 55-74 have not been examined. As such, any arguments with regard to unexamined claims are deemed premature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715